Citation Nr: 0522637	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-04 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1996, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disability. 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran enlisted in the Army National Guard in September 
1978 and subsequently had periods of active duty for 
training, including a period from June 15, 1985, to June 29, 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2000 by the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).  In the decision, the RO granted a 
total disability rating based on individual unemployability 
due to service-connected disability, and assigned an 
effective date of October 15, 1996.

The Board initiated internal development of evidence in 
November 2002.  Subsequently, in September 2003, the Board 
remanded the case to the RO.  The requested development has 
since been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's formal claim for increased compensation 
based on individual unemployability due to service-connected 
disability was received on June 26, 1997.

3.  The earliest date as of which it is factually 
ascertainable that there was an increase in disability from 
the service-connected disability is October 15, 1996.



CONCLUSION OF LAW

The requirements for an effective date earlier than October 
15, 1996, for assignment of a total disability rating based 
on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in August 2004, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically advised him to send in any evidence in his 
possession that would support the claim.  The basic elements 
for establishing entitlement to an earlier effective date 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  His VA treatment records and 
Social Security Administration records have been obtained.  
The veteran has had a personal hearing.  The Board is unaware 
of any additional relevant evidence that is available.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The claims 
file contains all the medical evidence and procedural 
documentation necessary to assess the claim for an earlier 
effective date.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected disability.  The service medical records 
include an emergency care record which shows that in June 
1985 the veteran hit his head on a gunmount on a jeep.  A 
headache developed about one hour later.  He complained of 
having dizziness and blurred vision.  Medics at the scene 
stated that there were mental status changes.  On 
examination, he was somewhat unresponsive with some 
inappropriate verbal responses.  He was described as 
confused, but was able to comprehend spoken words.  The 
impression was possible cerebral concussion, rule out brain 
hemorrhage.  A record dated in July 1985 shows that the 
veteran sustained a head injury 6 days earlier.  He was 
admitted to a hospital for three days.  He complained of 
inability to sleep headache, ear pain, tinnitus, blurring of 
vision, and dizziness.  The assessment was post concussion 
syndrome.  A service physical evaluation board report dated 
in December 1987 shows that the veteran was found to have an 
organic personality syndrome, definite status post closed 
head injury.  The disorder was described as being 30 percent 
disabling.  He was placed on the temporary disability retired 
list.  

The veteran submitted an original claim for disability 
compensation for a head injury in December 1986.  In a 
decision of March 1987, the RO granted service connection for 
a head injury, and assigned a 30 percent disability rating.  

In August 1987, the veteran submitted a claim for increased 
compensation based on unemployability.  In a decision of 
September 1987, the RO noted that the veteran's service-
connected disability was considered to be a neuropsychiatric 
condition and that the percentage evaluation was based on his 
employability status.  The RO concluded therefore, that the 
claim was considered to be one for a higher evaluation of his 
service connected nervous condition.  Concurrently, the 
veteran perfected an appeal of the 30 percent initial rating, 
as well as the effective date of that compensation.  In a 
decision of November 1989, the RO denied entitlement to a 
rating higher than 30 percent.  In a decision of July 1990, 
the Board denied the appeal for a rating higher than 30 
percent.  The Board also denied entitlement to an earlier 
effective date for the grant of service connection.

In January 1991, the veteran requested increased 
compensation.  In a decision of April 1991, the RO denied 
that request.  The veteran subsequently perfected an appeal.  
The report of an examination conducted by the VA in August 
1991 shows that the examiner concluded that the veteran was 
schizophrenic.  Following examination, the diagnosis was no 
neurological disease.  A CT scan of the veteran's head was 
normal.  At a hearing held at the RO in September 1991, the 
veteran testified that he had not been employed since 1985, 
and stated that he was unable to work.  He said that 
prospective employers would not hire him once they found out 
that he had an organic personality syndrome.  The report of a 
psychiatric examination conducted by the VA in January 1992 
shows that the Axis I diagnosis was organic personality 
disorder possibly/probably secondary to head trauma.  The 
Axis II diagnosis was personality disorder NOS (with 
dependent, explosive, narcissistic, depressive and anti-
social tendencies).  In a decision of March 1992, the hearing 
officer increased the rating to 50 percent.  In a letter 
dated in May 1992, the veteran was notified of the increase 
and advised that this was considered to be a grant of all 
benefits he had sought, and that his appeal was considered to 
have been withdrawn.  He was provided with a copy of his 
appellate rights (VA Form 4107), but he did not respond.

The veteran was afforded a VA examination in August 1994.  
The diagnosis was organic personality disorder secondary to 
head injury.  The examiner assigned a Global Assessment of 
Functioning score of 55.  The RO confirmed the 50 percent 
rating in a decision of August 1994.  

The veteran requested increased compensation in March 1995.  
The RO wrote to the veteran in April 1995 and requested that 
he submit evidence in support of his claim.  The letter 
indicated that if the requested evidence was not received 
within one year from the date of the letter, then 
entitlement, if established, may not be paid prior to the 
date of its receipt.  The veteran did not submit the 
requested evidence within the one year time limit.  

In November 1996, the veteran again requested increased 
compensation.  The RO subsequently obtained VA medical 
treatment records which dated from October 15, 1996.  In a 
rating decision of June 7, 1997, the RO granted an increased 
70 percent rating for the veteran's service connected 
disability, effective from October 15, 1996.  

On June 26, 1997, the RO received a claim for unemployability 
benefits.  In a decision of March 2000, the RO granted a 
total rating based on individual unemployability, effective 
from October 15, 1996.  

Subsequently, additional evidence was received including 
various VA medical treatment records, and records from the 
Social Security Administration reflecting that the veteran 
had been considered by that agency to be disabled from 
January 1987.

The veteran contends that the RO should have assigned an 
earlier effective date for increased compensation based on 
individual unemployability due to service-connected 
disability.  He argues that the increased compensation should 
be effective from as early as 1985.  He states that 1985 was 
the last year that he was able to work.  He asserts that he 
was found to be disabled by the Social Security 
Administration as of 1986.  He points out that a medical 
record dated in 
May 1987 from the Walter Reed Army Medical Center states that 
he had severe social and industrial impairment at that time, 
and that a VA examination report dated in July 1988 indicates 
that his limitations seemed totally disabling.  The veteran 
presented testimony consistent with these contentions during 
a hearing held at the RO in January 2002.  

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  See 38 C.F.R. § 3.400(o).  
See Harper v. Brown, 10 Vet. App. 125 (1997); see also 
VAOPGCPREC 12-98.

With respect to treatment at a VA facility, the Board notes 
that the date of outpatient or hospital examination or the 
date of admission to a VA hospital for a service-connected 
disability may be accepted as the date of receipt of an 
informal claim for increased rating pursuant to 38 C.F.R. 
§ 3.157(b)(1).  However, that is subject to requirements of 
38 C.F.R. § 3.155 that a veteran submit a formal claim within 
one year of the informal claim.

As applied to the facts of this case, the earliest VA record 
which was still within one year prior to the June 1997 formal 
claim is a VA record dated October 15, 1996.  The Board notes 
that evidence from more than one year before the informal 
claim (i.e., evidence from prior to October 15, 1996), such 
as the evidence cited by the appellant, cannot form a basis 
for an earlier effective date.  See 38 C.F.R. § 3.400(o).

The Board finds that an earlier effective date is not 
warranted because it is not factually ascertainable that 
there was an increase in the disability which occurred prior 
to October 15, 1996, but within the one year period prior to 
receipt of the claim.  The Board notes that 38 C.F.R. 
§ 3.400(o) was intended to be applied to situations in which 
the date of increased disablement can be factually 
ascertained with a degree of certainty, and was not intended 
to cover situations where a disability gradually and 
imperceptibly worsened over a period of time.  See VAOPGCPREC 
12-98.  The Board notes that no other record during the 
relevant period demonstrates any increase in the severity of 
the veteran's disability.  Accordingly, the Board concludes 
that the requirements for an effective date earlier than 
October 15, 1996, for assignment of a total disability rating 
based on individual unemployability are not met. 


ORDER

Entitlement to an effective date earlier than October 15, 
1996, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disability is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


